ORDER
PER CURIAM
AND NOW, this 2nd day of February, 2017, the Application for Leave to File Original Process and the Petition for Writ of Mandamus, to the extent it seeks to compel the Court of Common Pleas of Philadelphia County to adjudicate Petitioner’s motion for appointment of counsel, are GRANTED. The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate the motion for appointment of counsel within 45 days.
The Application for Stay is DISMISSED AS MOOT.
The Prothonotary is DIRECTED to serve this order on the President Judge of the Court of Common Pleas of Philadelphia County.